PROVIDENT MUTUAL LIFE INSURANCE COMPANY OF PHILADELPHIA RIDER DISABILITY WAIVER OF MONTHLY DEDUCTIONS BENEFIT INSURED POLICY NUMBER RIDER ISSUE DATE This Rider is attached to and is a part of this Policy. WAIVER OF MONTHLY DEDUCTIONS BENEFIT. Upon receipt of due proof that: a. the Insured is totally disabled, as defined below; b. such total disability begins while this rider is in effect; and c. such total disability has continued without pause for a period of six months, we will waive monthly deductions falling due while the Insured is totally disabled, subject to the provisions of this Policy. Except for monthly deductions made one year or more before we receive written notice and proof of a claim, monthly deductions which are made while the Insured is totally disabled but before we approve a claim, will be added back to the Policy Account Value. The amount will be allocated to the Separate Accounts and Guaranteed Account in the same proportion as it was deducted from such Accounts. DEFINITION OF TOTAL DISABILITY. 1. TOTAL DISABILITY. Total Disability is a disability which: a. is caused by sickness or bodily injury; and b. prevents the Insured from engaging in an occupation. During the first 5 years of total disability, "occupation" means the regular occupation of the Insured at the time the disability started. However, the Insured will not be deemed totally disabled if, during this 5-year period, he or she is engaged in any gainful occupation for which he or she is qualified. After the first 5 years of total disability, "occupation" means any gainful occupation for which the Insured is qualified.
